Citation Nr: 0836529	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-17 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for tinnitus on a 
direct basis.

2.  Entitlement to service connection for tinnitus secondary 
to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1985 to April 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO).   

The claim for direct service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's current tinnitus is not shown to have been 
caused or aggravated by a service-connected disorder such as 
his cervical fusion with spondylosis, or cervical myelopathy 
of the right and left upper extremities. 


CONCLUSION OF LAW

Tinnitus was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2005, April 2007 and March 2008 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  Although the 
initial duty to assist letter was not provided prior to the 
adjudication of the claim, the Board finds that the timing of 
the letters did not result in any prejudice to the veteran as 
he was afforded an opportunity to submit evidence subsequent 
to the issuance of the letters, and his claim was 
readjudicated.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records and post service 
treatment records have been obtained.  He has declined a 
hearing.  He has been afforded VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The veteran's contention is the he has developed tinnitus 
secondary to a service-connected disability.  Service 
connection has been previously established for cervical 
fusion with spondylosis, rated as 20 percent disabling; 
cervical myelopathy of left upper extremity, rated as 20 
percent disabling; cervical myelopathy of right upper 
extremity, rated as 20 percent disabling; cervical myelopathy 
of the right lower extremity, rated as 10 percent disabling; 
hepatitis, rated as noncompensably disabling; and a scar, 
donor site right iliac crest, rated as noncompensably 
disabling.

To the extent that the veteran has expressed his own opinion 
that his service-connected disabilities had caused or 
aggravated his tinnitus, the Board notes that the veteran is 
not competent, as a lay person, to make such a medical 
judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  No medical opinion has been presented to indicate 
that there may be an association between the service-
connected disabilities and the tinnitus for which service 
connection is being sought.  Thus, there is no competent 
basis to conclude that the tinnitus is etiologically related 
to or was aggravated by the veteran's service-connected 
disabilities such as the cervical fusion with spondylosis or 
the cervical myelopathy of the right and left upper 
extremities.  The only medical opinions on this issue are 
either neutral or weigh against the claim.  A VA examiner in 
May 2001 concluded that the veteran's report of recent onset 
of constant tinnitus in his left ear since his cervical spine 
injury could not be supported or refuted by the evidence 
supplied in that evaluation.  A VA examiner in April 2008 
noted that the veteran gave a history of onset of tinnitus in 
the left ear in 2000.  The examiner concluded that "It is 
not as likely as not that the tinnitus is secondary to 
cervical fusion and spondylosis."  A VA physician in April 
2008 concluded that the current tinnitus was not related to 
the service-connected cervical fusion with spondylosis.  
Therefore, the Board concludes that tinnitus was not 
proximately due to or the result of a service-connected 
disability.  


ORDER

Service connection for tinnitus claimed as secondary to 
service-connected disabilities is denied.


REMAND

The Board previously remanded this case in January 2007 for 
the purpose of obtaining a medical opinion regarding whether 
the veteran's current tinnitus was related to service on a 
direct basis.  Subsequently, in an examination report 
addendum dated in April 2008, a VA physician stated that 
there was no documented medical evidence that the current 
tinnitus had its onset during service.  

The Board notes, however, that the veteran's service medical 
records include several entries pertaining to earaches.  An 
entry dated April 30, 1986, includes complaints of ear pain, 
dizziness, and tinnitus.  The VA medical opinion does not 
contain any mention of the in-service report of tinnitus.  On 
the contrary, the examiner seemed to be under the mistaken 
impression that tinnitus had never been noted in service.  In 
light of the fact that the VA opinion regarding direct 
service connection appears to have been based on an 
inaccurate knowledge of the facts, the Board concludes that 
another opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The file (including the above 
referenced service medical records) 
should be referred to the VA examiner who 
previously afforded the veteran a VA ear 
disorders examination for the purpose of 
obtaining an addendum regarding whether 
the claimed tinnitus is related to the 
complaints of earaches and tinnitus noted 
in service.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


